United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-3849
                                ___________

Minnesota Civil Liberties Union, a     *
Minnesota nonprofit corporation;       *
Randall Tigue; Kathleen Hauser;        *
Robert Lee Johnson; Edward Clark;      *
                                       *
             Plaintiffs,               *
                                       *
Beck, formerly known as David          * Appeal from the United States
Wayne Vanderbeck,                      * District Court for the
                                       * District of Minnesota.
             Appellant,                *
                                       *      [UNPUBLISHED]
       v.                              *
                                       *
Kenneth Schoen, individually and as    *
Commissioner of Corrections for the    *
State of Minnesota; Frank Wood,        *
individually and as Warden of the      *
Minnesota State Prison,                *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: March 5, 1999
                           Filed: March 19, 1999
                                ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
       Beck appeals from the district court’s1 denial of his motion for contempt in this
case involving a prison’s inmate mail regulations. We grant Beck’s motion to
proceed in forma pauperis, assess the $105 appellate filing fee against Beck, and
direct the district court to calculate his initial partial appellate filing fee and to order
collection of that fee and the remaining installments from him in accordance with 28
U.S.C. § 1915 and the procedures outlined in Henderson v. Norris, 129 F.3d 481,
484-85 (8th Cir. 1997) (per curiam). We also deny his motion for appointment of
counsel. Finally, after careful review of the record and Beck’s brief, we affirm for the
reasons stated by the district court. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
        The HONORABLE PAUL A. MAGNUSON, Chief Judge, United States
District Court for the District of Minnesota, adopting the report and recommendation
of the HONORABLE JONATHAN G. LEBEDOFF, United States Magistrate Judge
for the District of Minnesota.
                                            -2-